Mr. Justice Scott delivered the opinion of the Court: The decree in this case is so obviously just and equitable, the objections taken to it need not be discussed. After the bank was compelled, under the order of the court, to bring into court the $2700 due on the Warner mortgage, and after the mortgagee, with the consent of the court, withdrew the amount so deposited and left with the court, and the chattel mortgage and the note thereby secured, it was the clear right of the bank to be subrogated to the rights of Warner under the chattel mortgage. That, the decree did, and nothing more. After Mrs. Magill recovered the full value of the property covered by the chattel mortgage," from' the sheriff of Macon county, in the action of trover against him, she ought at once, out of the proceeds, to have paid to Warner the amount due on her note with Wheeler, secured by the chattel mortgage, and that would have been the end of this whole expensive litigation. She took the property from her father subject to the chattel mortgage to Warner, and she could not rightfully retain any more of the proceeds than the excess over the mortgage, or what was left after paying off the mortgage. The action at law against the sheriff of Macon county had settled, definitely and forever, that the bank was not entitled to hold any portion of the property on its execution against DeLand and others, and had the bank not been required to pay into court the amount alleged to be due Warner on the chattel mortgage, it would have had no standing in court, and its bill, no doubt, would have been dismissed at the hearing. That was an improper order, but after it was made, and the money paid in compliance with it, and after the same was accepted by Warner, the court could do no less than to subrogate the bank to the rights of Warner in the chattel mortgage, and decree, as was done, that Mrs. Magill should pay her note with Wheeler, secured by the mortgage, to. the bank, which had, under the brder of the court, paid it in her stead. Complaint is made that the court did not direct that out of the proceeds of the mules in the hands of Mrs. Magill, the balance alleged to be due to Warner for-interest, etc., and expenses incurred by Wheeler in respect to the business, should be paid. These are matters, if they exist at all, which the parties can settle among themselves, and it was not necessary the court should decree in regard to them. The judgment of the Appellate Court will be affirmed. Judgment affirmed.